Citation Nr: 0602577	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dermatitis of the 
dorsal surface of the hands.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for the above disabilities.

The Board notes that these issues were the subject of a June 
2004 Board decision, however, that decision was vacated and 
remanded, by a June 2005 United States Court of Appeals for 
Veterans Claims (Court) order.  Thus, these issues now return 
again to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Court, in June 2005, vacated and remanded 
a June 2004 Board decision that had denied these claims.  
This Court decision was based on a May 2005 Joint Motion to 
Remand.  The Motion specifically indicated that the veteran, 
as to his claim of entitlement to service connection for 
sinusitis, may be entitled to a VA examination to determine 
whether he currently has a present diagnosis of sinusitis.  
While the veteran's VA treatment records do not show a 
current diagnosis of sinusitis, or treatment for sinusitis, 
the veteran has not been afforded a VA examination to 
determine whether the veteran has a current diagnosis of 
sinusitis. 

As to both issues on appeal, the May 2005 Joint Motion to 
Remand indicates that the veteran has not been provided 
adequate notice that certain records from the 1940s from the 
Tuskegee VA medical center were unable to be obtained.  While 
some records, and specifically the veteran's service medical 
records, have been obtained, and some records from the 1950s 
from the Tuskegee VA medical center have been obtained, on 
Remand, per the Court's direction, the RO must specifically 
inform the veteran of which records it has been unable to 
obtain from the 1940s.  

The Board sincerely regrets the additional delay in 
adjudication of the veteran's claim that this remand will 
entail, particularly in light of the veteran's advanced age.  
However, the Board finds that the previous Court order in 
this claim, combined with the veteran's representative's 
contentions and requests, leave the Board with no other 
option but to remand this claim for further development.

Accordingly, this claim is remanded for the following 
development:

1.  The RO should contact the veteran and 
inform him exactly which records from the 
1940s are missing from the veteran's 
claims folder contains, and what attempts 
were made to gather these records.  The 
veteran should be afforded the opportunity 
of submitting any records he may have that 
relate to his claims.

2.  The veteran should be provided with a 
VA examination to determine the severity 
and etiology of any diagnosed sinus 
disability.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
and the examiner should indicate in his 
report that the file has been reviewed.  
The examiner is requested to obtain a 
detailed clinical history.  If sinus 
pathology is identified, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any sinus disability 
diagnosed is related to service.  The 
examiner must provide specific reasons and 
bases for his opinions and reconcile the 
findings with the service medical records, 
including the May 1945 treatment for 
nasopharyngitis and the separation 
examination report and VA treatment 
records from 2000 and 2002 reflecting 
findings of post nasal drip and sinus 
complaints.  

3.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the veteran 
should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

